DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Winston Hsu (Reg. # 41,256) on 01/04/2021.

Specification
Page 5, paragraph [0019] of the specification is amended as follows.

[0019] (Currently Amended) In an embodiment, a proprietary frame is specified if a bit-15 of the "duration/ID" field of the MAC header of PS-Poll frame is zero, and the protection duration of the radio subsystem may be indicated by least significant bits 0-14 of the "Duration/ID" field of the MAC header of the PS-Poll frame.

Claims 1 and 8 of the application are amended as follows:


transmitting a frame to at least one receiving station of the wireless communication system, wherein the frame indicates the protection duration allocated for the radio subsystem;
wherein the frame is a proprietary frame and is specified if a bit-15 of a "duration/ID" field of a media access control (MAC) header of a power saving poll (PS-Poll) frame is zero.

8. (Currently Amended) A method of allocating a protection duration of a radio subsystem for a receiving station of a wireless communication system, comprising:
receiving a frame from a transmitting station of the wireless communication system, wherein the frame indicates the protection duration allocated for the radio subsystem;
wherein the frame is a proprietary frame and is specified if a bit-15 of a "duration/ID" field of a media access control (MAC) header of a power saving poll (PS-Poll) frame is zero.

Allowable Subject Matter
Claims 1-2, 4-9 and 11-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to allocating protection duration of a radio subsystem.

After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1 and 8, the claimed limitations “transmitting a frame to at least one receiving station of the wireless communication system, wherein the frame indicates the protection duration allocated for the radio subsystem;
wherein the frame is a proprietary frame and is specified if a bit-15 of a "duration/ID" field of a media access control (MAC) header of a power saving poll (PS-Poll) frame is zero” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 01/08/2021